Citation Nr: 0738740	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-22 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bruxism.


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to July 
2001.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an April 2005 decision by the RO.


FINDINGS OF FACT

1.  By a January 2002 decision, the RO denied service 
connection for bruxism.  The veteran filed a notice of 
disagreement in February 2002, and the RO issued a statement 
of the case in September 2003.  However, the veteran did not 
file a substantive appeal as required within 60 days from the 
September 2003 SOC, and the decision became final.

2.  Additional evidence relating to the veteran's dental 
problems has been received since the January 2002 decision, 
but it does not raise a reasonable possibility of 
substantiating a claim of service connection for bruxism.


CONCLUSIONS OF LAW

1.  The January 2005 decision denying service connection for 
bruxism is final.  38 C.F.R. §§ 20.200, 20.302 (2004).

2.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for bruxism.  38 
U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.


A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim to reopen, a VCAA 
notice letter was sent in February 2005, prior to the RO's 
April 2005 decision.  That letter informed the veteran of the 
need for new and material evidence in order to reopen his 
claim of service connection for bruxism.  He was notified of 
his and VA's respective duties for obtaining evidence.  He 
was asked to send information describing additional evidence 
for VA to obtain, and to send any evidence in his possession.  
In a March 2006 letter to the veteran, the RO additionally 
informed him of the criteria for establishing a rating and an 
effective date in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim to reopen, some 
of the required notice was not provided to the veteran until 
after the RO entered its April 2005 decision on his claim. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  


B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  No VA examination was provided 
in connection with the veteran's claim to reopen because, as 
further discussed below, reopening of the veteran's claim is 
denied inasmuch as bruxism is not a dental disability 
recognized by VA.  The veteran has not identified and/or 
provided releases for any other relevant evidence that exists 
and can be procured.  Therefore, no further development 
action is warranted.



II.  The Merits of the Veteran's Claim

By a January 2002 decision, the RO denied service connection 
for bruxism.  The veteran filed a notice of disagreement in 
February 2002, and the RO issued a statement of the case in 
September 2003.  However, the veteran did not file a 
substantive appeal, and the decision became final.  Therefore 
new and material evidence must be received in order to reopen 
the veteran's claim of service connection for bruxism.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156(a) 
(2007). "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  
The disability must be one for which compensation can be 
paid.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 38 
C.F.R. § 3.381 (2007).  Otherwise, dental disabilities are 
compensable for rating purposes under 38 C.F.R. § 4.150 
(Schedule of ratings-dental and oral conditions).  Such 
disabilities include impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.  38 
C.F.R. § 4.150 (Diagnostic Codes 9900-9916) (2007).

The veteran's initial claim of service connection for bruxism 
was initially denied in January 2002 because, although the 
evidence showed that he had lost six front teeth which were 
replaced or crowned during service due to bruxism, the 
medical records and VA examination showed that there was no 
loss of substance of the maxilla or mandible.

In connection with his current claim to reopen, the veteran 
has presented evidence of ongoing dental problems due to 
bruxism.  In a December 2003 letter, the veteran's dentist 
noted his history of bruxism going back to 1982, and that the 
veteran had come to the dental clinic on multiple occasions 
with complaints of soreness of the jaw, morning soreness, and 
concerns about excessive wear of mandibular anterior teeth.  
The dentist noted areas of heavy wear facets on all teeth, 
and fractures to three teeth.  He noted that the veteran had 
recently suffered two broken teeth that were treated with a 
fixed partial denture.  He stated that the veteran continued 
to suffer from the effects of bruxism and associated 
parafunctional habits.

The Board finds that, while the evidence provided by the 
veteran is new, it is not material.  The evidence does not 
show loss of substance of the maxilla or mandible which is 
necessary in order to support a claim of service connected 
compensation for a dental disability.  In this case, the 
veteran's bruxism is not a disability, disease, or injury for 
which compensation benefits may be paid; as such, there is no 
legal basis for the veteran's claim for service connection 
for bruxism.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Therefore, the evidence does not raise a reasonable 
probability of substantiating the veteran's claim, and the 
application to reopen must be denied. 


ORDER

The application to reopen a claim of service connection for 
bruxism is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


